Citation Nr: 1746489	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-47 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) at the aid and attendance or housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; a March 2009 rating decision denied entitlement to SMC at the aid and attendance rate and an August 2009 rating decision denied entitlement to SMC at the housebound rate.

The Veteran presented testimonial evidence at a videoconference hearing held before the undersigned VLJ in March 2013.  A copy of the transcript of that hearing is of record.

The Board remanded this appeal for further development in April 2014 and August 2016.  The case has since been returned to the Board for appellate review.  

In both the April 2014 and August 2016 Remands, the Board noted that the issues of entitlement to increased disability ratings for fibromyalgia (characterized as multiple symptom complex manifested by fatigue, generalized muscle pains, sleep problems, and forgetfulness), chronic recurrent skin condition due to undiagnosed illness, and lower back disability (characterized as dextroscoliosis L3, mild narrowing at L4-L5 disc space, and small osteophytes L1-L3, mild narrowing at L4-L5 disc space, and small osteophytes L1-L3) had been raised by the record (the first two in an October 2008 statement and the last at the March 2013 Board hearing), and referred them to the AOJ for appropriate action.  Review of the record does not demonstrate that these issues have since been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In a February 2017 decision, the RO granted SMC based on aid and attendance criteria being met from September 23, 2016.  However, as the increase did not constitute a full grant of the benefit sought, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, remand is again found necessary prior to further appellate review and adjudication of this matter.

As noted above, the issues of entitlement to increased disability ratings for fibromyalgia (characterized as multiple symptom complex manifested by fatigue, generalized muscle pains, sleep problems, and forgetfulness), chronic recurrent skin condition due to undiagnosed illness, and lower back disability (characterized as dextroscoliosis L3, mild narrowing at L4-L5 disc space, and small osteophytes L1-L3, mild narrowing at L4-L5 disc space, and small osteophytes L1-L3) are being referred to the AOJ for appropriate action.  

Historically, the Veteran has been in receipt of a total disability rating based upon individual unemployability due to service-connected disabilities from September 9 2005 to September 15, 2010, a 100 percent combined schedular disability rating from September 15, 2010, and a 100 percent disability rating for his service-connected PTSD with additional unrelated service-connected disabilities combining to at least a 60 percent evaluation from September 23, 2016. 

As disposition of the referred claims may qualify the Veteran for a schedular SMC at the housebound rate from an earlier date during the present appeal period, the issue of entitlement to SMC must be remanded as inextricably intertwined with the referred claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  



Accordingly, the case is REMANDED for the following action:

1. Conduct any necessary development then adjudicate the referred issues of entitlement to increased disability ratings for fibromyalgia (characterized as multiple symptom complex manifested by fatigue, generalized muscle pains, sleep problems, and forgetfulness), chronic recurrent skin condition due to undiagnosed illness, and lower back disability (characterized as dextroscoliosis L3, mild narrowing at L4-L5 disc space, and small osteophytes L1-L3, mild narrowing at L4-L5 disc space, and small osteophytes L1-L3).

2.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim for entitlement to SMC prior to September 23, 2016 and a higher rate of SMC throughout the appeal period.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







